 Case 1:05-cr-00400-ERK Document 33 Filed 05/31/19 Page 1 of 6 PageID #: 129




May 31, 2019

Honorable Edward R. Korman
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


Re: United States v. Serge Edouard
    Criminal Docket No. 05-0400 (ERK)
    Reply to Government’s Response to Motion to Correct Clerical Error

Dear Judge Korman:

        I am writing regarding the Defendant’s Motion to Correct Clerical Error Regarding
Sentence Commencement to Accurately Provide Credit for Time Served. The Defendant
respectfully requests that the Court clarify the correct Sentence Commencement date to account
for time served while in Bureau of Prisons (“BOP”) custody in relation with a criminal
prosecution in the Southern District of Florida (“SDFL”), while the instant case was pending in
the Eastern District of New York (“EDNY”).

I. Procedural History

1. On May 12, 2004, the U.S. Attorney from the SDFL filed a criminal complaint against Mr.
Edouard.

2. On April 15, 2005, Mr. Edouard was arrested and placed in a temporary detention facility.

3. On April 20, 2005, the U.S. Attorney from the SDFL obtained an indictment against Mr.
Edouard.

4. On May 20, 2005, while Mr. Edouard was in custody in the SDFL, an indictment was filed in
the EDNY and a detainer was placed against Mr. Edouard.

5. On July 21, 2005, a jury in Florida returned a verdict of guilty on all counts.

6. On September 30, 2005, Mr. Edouard was sentenced in the SDFL to a term of life
imprisonment, a term of 240 months, and nine terms of 120 months, to be served concurrently.



                                                   Page 1/6
 135 San Lorenzo Avenue, PH-830 · Coral Gables, FL 33146 • Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                           www.DavidMacey.com
 Case 1:05-cr-00400-ERK Document 33 Filed 05/31/19 Page 2 of 6 PageID #: 130

After his sentencing, he remained in temporary detention while he waited to be transferred to
New York to await his EDNY trial.

7. On November 1, 2006, Mr. Edouard was transferred to New York where he was held in a
temporary federal detention center in Brooklyn, New York for the purposes of being housed
while he awaited his EDNY case. The facility he was placed in is not the official BOP designated
detention facility where he was to serve his Florida sentence.

8. On February 25, 2008, Mr. Edouard had his initial appearance before the Honorable Court
and also entered into a plea agreement with the EDNY.

9. After spending four (4) years, eight (8) months, and twenty-one (21) days (1,726 days) in
temporary detention, on February 9, 2010, the EDNY sentenced Mr. Edouard to 262 months
imprisonment. The sentence was to be served concurrently with the life sentence imposed in the
SDFL. After his EDNY sentencing, Mr. Edouard was transferred to his official BOP designated
detention facility in Allenwood, Pennsylvania where he was to serve his concurrent sentences.

10. On February 28, 2018, Mr. Edouard’s sentence in the SDFL was amended       pursuant to a
Rule 35 Motion filed by the United States. Based on the Rule 35 Motion, the Court altered Mr.
Edouard’s sentence to two terms of 240 months and nine terms of 120 months, to be served
concurrently.

11. When Mr. Edouard’s life sentence was removed, inquiries to the BOP were made regarding
the time served by Mr. Edouard and the remaining time on his sentence. It was then discovered
that the BOP was not crediting Mr. Edouard for the time served in custody while awaiting his
EDNY sentence in his temporary detention facility in Brooklyn.

12. On September 18, 2018, a Motion to Correct Clerical Error Regarding Sentence to
Accurately Provide Credit for Time Served was submitted to the EDNY.

13. On March 4, 2019, the Assistant U.S. Attorney from the EDNY requested that the Court
deny the Motion to Correct Clerical Error Regarding Sentence to Accurately Provide Credit for
Time Served claiming that there was no error in the Defendant’s judgment and that he was not
entitled to credit for that time served in prior custody.

14. Defense counsel began researching the issue raised by the Assistant U.S. Attorney and in
response found two favorable cases, Alcantara v. Hollingsworth, 186 F. Supp. 3d 332 (D.N.J.
2016) and Walton v. Maye, No. 11-0844, WL 3423361 (W.D. Tex. 2011). Both of the cases
involved situations nearly identical to Mr. Edouard’s case. In these cases, as in ours, the
defendants were sentenced in one state, and then placed in a temporary detention facility in
another state, for the purposes of awaiting a second trial. In both cases, the courts ruled that the
defendants were entitled to credit for time spent in custody while awaiting the second trial. They
distinguished the temporary detention facilities where the defendants were held from the official
detention facilities discussed in § 3585(a).



                                                   Page 2/6
135 San Lorenzo Avenue, PH-830 · Coral Gables, FL 33146 • Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                            www.DavidMacey.com
 Case 1:05-cr-00400-ERK Document 33 Filed 05/31/19 Page 3 of 6 PageID #: 131

        Both courts held that the temporary facilities were not the official BOP designated
detention facilities where the defendants were to serve their prior sentences, but rather a
temporary holding facility where they awaited the conclusion of their pending cases in the
second state. Therefore, their first trial sentences did not commence until their second trial
sentences commenced because only then were they in custody awaiting transportation to the
official BOP designated detention facility where they were to serve both sentences.

15. Hoping to show that Mr. Edouard is entitled to this credit for his time spent in these
temporary detention facilities, these cases were presented to the Assistant U.S. Attorney. After
several discussions, the Assistant U.S. Attorney agreed with the undersigned that Mr. Edouard is
entitled to credit for the time he spent in custody prior to his ultimate sentencing in the EDNY
case. However, she was not comfortable joining our position as it is unclear whether Mr.
Edouard has exhausted his administrative remedies.

II. Legal Standard

       This dispute is authorized under Fed. R. Crim. Pro § 36 and dictated by the terms of 18
U.S.C. § 3585. Under Fed. R. Crim. Pro § 36, a court may correct a clerical error in a judgment.
The plain language of 18 U.S.C. § 3585 is as follows:

        § 3585 Calculation of a Term of Imprisonment

        (a)     Commencement of Sentence. – A sentence to a term of imprisonment commences
on the date the defendant is received in custody awaiting transportation to, or arrives voluntarily
to commence service of sentence at, the official detention facility at which the sentence is to be
served.

       (b) Credit for Prior Custody. – A defendant shall be given credit toward the service of
a term of imprisonment for any time he has spent in official detention prior to the date the
sentence commences

        (1)      as a result of the offense for which the sentence was imposed; or

      (2) as a result of any other charge for which the defendant was arrested after the
commission of the offense for which the sentence was imposed;

        that has not been credited against another sentence.

III. Analysis

        In calculating a sentence, the BOP determines (1) when the federal sentence commenced,
and (2) whether there are any credits to which the prisoner may be entitled. Here, the BOP has
committed an error in determining when Mr.
Edouard’s SDFL sentence commenced and as a result, an error has also been made in
determining whether Mr. Edouard was entitled to credit for prior custody. Under § 3585(a), a
sentence “commences on the date the defendant is received in custody awaiting transportation to

                                                   Page 3/6
135 San Lorenzo Avenue, PH-830 · Coral Gables, FL 33146 • Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                            www.DavidMacey.com
 Case 1:05-cr-00400-ERK Document 33 Filed 05/31/19 Page 4 of 6 PageID #: 132

[…] the official detention facility at which the sentence is to be served.” Under § 3585(b), a
“defendant shall be given credit toward the service of a term of imprisonment for any time he has
spent in official detention prior to the date the sentence commences.”

        There are two favorable cases that are nearly identical to Mr. Edouard’s case, Alcantara
v. Hollingsworth and Walton v. Maye, where the court has interpreted when a sentence
commences under the proper application of § 3585. In both of these cases, the defendants were
sentenced in one state, and then placed in a temporary detention facility in another state while
they awaited sentencing in a second case. The courts ruled that the defendants were entitled to
credit for the time spent in custody while awaiting the second case because the temporary
detention facilities where the defendants were held were not considered their official BOP
designated detention facilities. Only when they were sentenced in the second case were they
considered to be in custody awaiting transportation to the official BOP designated detention
facility where they were to serve both sentences.

        In Alcantara v. Hollingsworth, the defendant was sentenced in Florida and placed in a
temporary detention facility in New York for almost three years, where he awaited a sentence for
pending charges in New York. The court in Alcantara held that the New York detention facility
was not the defendant’s official detention facility where his Florida sentence was to be served,
but rather a temporary detention center where he was held for the purpose of awaiting sentencing
in the New York case. Similarly, here, Mr. Edouard was only placed in a temporary facility for
the purposes of being housed while he awaited his EDNY sentence, rather than the official BOP
designated facility at which his SDFL sentence was to be served.

        Additionally, the court in Alcantara also clarified how to determine the correct
“commencement date.” As the defendant was placed in a temporary facility rather than the
official BOP designated facility where his first sentence was to be served, the court determined
that both the Florida and New York sentences commenced on the day of the New York sentence
because only then was the defendant awaiting transportation to the official facility where both of
his sentences were to be served. Likewise, here, Mr. Edouard’s SDFL and EDNY sentences
commenced on the day he received his sentence in the EDNY case because that is when he was
awaiting transportation to the official facility where he would serve his concurrent sentences for
both Florida and New York.

        Furthermore, in Walton v. Maye, the defendant was sentenced in Tennessee, and then
transferred to a temporary detention facility in Pennsylvania, where he awaited a sentence for
pending charges in Pennsylvania. The court in Walton held that the defendant was entitled to
credit because there was no evidence indicating that the Pennsylvania facility where he was held
was the official detention facility where he was to serve his Tennessee sentence. Similarly, here,
there was no indication that the temporary facility where Mr. Edouard was housed during the
New York case was the official BOP designated detention facility for his SDFL sentence, but
rather, all evidence indicates that he was transferred there and placed in pre-trial detention
custody specifically to await the conclusion to his EDNY case.

        Moreover, the court in Walton also ruled that there was no evidence that while the
defendant was in the temporary detention facility that he was there “awaiting transportation” to
the BOP facility in which he was going to serve his Tennessee sentence, nor was there evidence
that the BOP even designated an institution where he was to serve the Tennessee sentence during

                                                   Page 4/6
135 San Lorenzo Avenue, PH-830 · Coral Gables, FL 33146 • Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                            www.DavidMacey.com
 Case 1:05-cr-00400-ERK Document 33 Filed 05/31/19 Page 5 of 6 PageID #: 133

that time. The court held that due to this lack of evidence there was no basis to conclude that the
defendant’s Tennessee sentence commenced at any point during the time he was being detained
for the Pennsylvania case, and therefore the defendant should be credited for time spent in prior
custody while awaiting sentencing in the Pennsylvania case.

        These cases are identical to Mr. Edouard’s case. Therefore, following the rulings from
Alcantara and Walton, Mr. Edouard’s SDFL sentence began on the same day as his EDNY
sentence and he is entitled to credit for the time served in temporary detention facilities prior to
that date. Since the commencement date is the same, double counting of the time is not an issue.

        Accordingly, since Mr. Edouard was indicted in the EDNY on May 20, 2005 and held in
temporary detention facilities until his sentencing on February 9, 2010, Mr. Edouard is entitled to
approximately four (4) years, eight (8) months, and twenty-one (21) days (1,726 days) of credit
for prior custody.

       If the Honorable Court does not agree that credit should begin from the date he was
indicted in New York, alternatively, Mr. Edouard should—at a minimum—be given credit for
the time that he served after he was sentenced in the SDFL and was awaiting to be brought to the
EDNY, which was September 30, 2005. Thereby, under this scenario, Mr. Edouard should
receive an additional four (4) years, four (4) months, and eleven (11) days (1,594 days) of credit
towards his sentence.

        As Mr. Edouard’s SDFL sentence did not commence until his EDNY sentence
commenced, the time he served in temporary detention facilities prior to February 9, 2010 was
not already accounted for. The Assistant U.S. Attorney, after reviewing Alcantara v.
Hollingsworth and Walton v. Maye, now agrees that double counting is not a factor here.
However, she will not agree to join in our position as she believes it is unclear whether Mr.
Edouard has exhausted his administrative remedies. Therefore, the Assistant U.S. Attorney
believes it is unnecessary for the court to take any action until it is proven that Mr. Edouard has
exhausted his administrative remedies.

     Nevertheless, we now agree that Mr. Edouard is entitled to credit for prior custody.
However, we disagree as to this Honorable Court’s role in remedying the situation. We are not
asking for the court to order the BOP to give Mr. Edouard the credit; we are only seeking to
clarify the correct sentence commencement date and the correct start date of the pre-trial credit.

IV. Conclusion

    Based on the proper application of § 3585 and the case law presented above, the Defendant,
Serge Edouard, respectfully requests clarification from the court that his sentence is:

    •   Two hundred sixty-two (262) months imprisonment
    •   To be served concurrently with the undischarged term of imprisonment imposed in the
        Southern District of Florida
    •   Five (5) years of supervised release upon release from imprisonment
    •   Credit for all pre-trial custody beginning from May 20, 2005 (EDNY indictment/hold)

                                                   Page 5/6
135 San Lorenzo Avenue, PH-830 · Coral Gables, FL 33146 • Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                            www.DavidMacey.com
 Case 1:05-cr-00400-ERK Document 33 Filed 05/31/19 Page 6 of 6 PageID #: 134



Or, alternatively, that his sentence is:

    •   Two hundred sixty-two (262) months imprisonment
    •   To be served concurrently with the undischarged term of imprisonment imposed in the
        Southern District of Florida
    •   Five (5) years of supervised release upon release from imprisonment
    •   Credit for all pre-trial custody beginning from September 30, 2005 (Awaiting transfer to
        EDNY)


                                                                      Respectfully Submitted,

                                                                      By: /s/ David W. Macey
                                                                      David W. Macey, Esq.
                                                                      Florida Bar # 185612
                                                                      135 San Lorenzo Ave, Suite 830
                                                                      Coral Gables, FL 33146
                                                                      Telephone: (305) 860-2562
                                                                      dm@davidmacey.com




                                                   Page 6/6
135 San Lorenzo Avenue, PH-830 · Coral Gables, FL 33146 • Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                            www.DavidMacey.com
